 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     BARTECH SYSTEMS INTERNATIONAL,
11   INC.,                                                Case No.: 2:15-cv-02422-MMD-NJK
12          Plaintiff(s),                                                 Order
13   v.                                                             [Docket No. 500]
14   MOBILE SIMPLE SOLUTIONS, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to seal. Docket No. 500. Plaintiff asks the
17 Court to redact certain portions of its motion for leave to file a third amended complaint, as well
18 as portions of Exhibits 3 and 4 to its motion. Docket No. 500 at 4. Plaintiff’s reason for the
19 requested redactions is that the documents at issue were produced by Defendant GEM under the
20 terms of the parties’ Amended Stipulated Protective Order. Id. The Court ordered Defendant
21 GEM to file a response addressing whether the proposed redactions meet the appropriate sealing
22 standards. Docket No. 507. Defendant GEM has complied.
23         Documents may be sealed or redacted upon a particularized showing of good cause. See
24 Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). Defendant GEM
25 submits that the information in the proposed redactions has largely been disclosed and, therefore,
26 submits that the redacted information can be properly filed on the public docket. Docket No. 509
27 at 2-3. Accordingly, the motion to seal is DENIED. Docket No. 500. The Court INSTRUCTS
28 the Clerk’s Office to unseal the document at Docket No. 501.

                                                    1
 1   IT IS SO ORDERED.
 2   Dated: October 11, 2018
 3                                 ______________________________
                                   Nancy J. Koppe
 4                                 United States Magistrate Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               2
